732 So. 2d 437 (1999)
James A. CAMPBELL, Petitioner,
v.
Gregory F. LUNGSTRUM, USAA Casualty Insurance Company, a foreign corporation doing business in the State of Florida, Respondents.
No. 99-1493.
District Court of Appeal of Florida, First District.
May 4, 1999.
Timothy F. Burr and W. David Jester of Galloway, Johnson, Tompkins & Burr, Gulf Breeze, for petitioner.
No appearance for respondents.
PER CURIAM.
Inasmuch as petitioner has failed to show that the jurisdictional argument being presented to this court has first been presented to the trial court for its consideration, the petition for writ of prohibition is denied.
DAVIS, BENTON and PADOVANO, JJ., concur.